Citation Nr: 1210313	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-46 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Whether the Veteran timely perfected an appeal to a February 2007 RO decision that denied a claim of entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1986, and from August 2004 to September 2005, and on active duty for training (ADT) from May 1983 to August 1983, and from March 2008 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), which determined that the Veteran's July 2008 substantive appeal (VA Form 9), as to the issue of entitlement to service connection for a lumbar strain, was not timely.  The Veteran testified before the undersigned during a Board hearing, held in May 2011.  A copy of the hearing transcript has been associated with the record.

FINDINGS OF FACT

1.  The Veteran was notified by VA on March 1, 2007, that his claim for entitlement to service connection for a lumbar strain was denied.  His notice of disagreement was received by VA in June 2007.  The RO issued a Statement of the Case in April 2008.  

2.  The RO notified the Veteran by a letter dated April 4, 2008, that he had 60 days from the date of that letter or within the remainder, if any, of the one-year period from the date of the mailing of the rating decision, to perfect his appeal.  

3.  The Veteran's substantive appeal was received on July 31, 2008.

4.  During the period in which the Veteran was required to file a substantive appeal, he was recalled to active duty from March 2008 to July 2008.


CONCLUSION OF LAW

The requirements pertaining to the perfection of a timely appeal for the claim of entitlement to service connection for a lumbar strain are waived.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011); VAOPGCPREC 10-2004; see also Percy v. Shinseki, 23 Vet. App. 37, 44  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim on appeal is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Timeliness of Substantive Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (2011).

Appellate review is initiated by the filing of a notice of disagreement and completed by the filing of a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to perfect an appeal to the Board, a claimant must file a substantive appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  The substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent possible, the argument should be related to specific items in the statement of the case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board must dismiss any appeal over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Jurisdiction over an issue does not vest in the Board until an appeal to the Board has been properly perfected by the timely filing of an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, a claim of entitlement to service connection for a lumbar strain was received by VA in November 2005.  The Veteran's claim was denied by the RO via a February 2007 decision, and the Veteran was notified of the denial on March 1, 2007.  A notice of disagreement was received by VA in June 2007.  A Statement of the Case was sent to the Veteran on April 4, 2008.  The accompanying letter stated that: 

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case [emphasis in original].  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  

Here, the remainder of the one-year period from the March 2007 notification letter ended on March 1, 2008.  The later period in this case, the 60-day period following the mailing of the Statement of the Case on April 4, 2008, ended in June 2008.  

The Veteran's substantive appeal was received by VA on July 31, 2008.  

As such, the Veteran's July 2008 substantive appeal was not timely.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

While the Veteran's VA Form 9 was not received by VA until July 31, 2008, the Veteran has repeatedly argued that he had been recalled to active duty prior to the deadline for filing a substantive appeal, and, therefore, he was not at fault for its ultimate lack of timeliness.

As the evidence demonstrates that the Veteran's formal appeal was not timely, the Board has considered whether the period to file a substantive may be tolled for equitable reasons.  There is no statutory or regulatory authority to toll the substantive appeal filing deadline.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011); see also Percy v. Shinseki, 23 Vet. App. 37, 44  (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  The U.S. Court of Appeals for Veterans Claims (Court) in Percy held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

Further, VA Office of General Counsel Opinion VAOPGCPREC 10-2004 provides the following pertinent holding with respect to service persons who apply for VA compensation benefits but then re-enter active duty:

A veteran's return to active duty while his or her claim for benefits from the Department of Veterans Affairs (VA) is pending does not alter the rights and duties of the claimant and VA under any statute or regulation with respect to the development and adjudication of the claim or the status of the claim within the meaning of any statute or regulation.  VA should process the claims of such veterans in the same fashion as it would had the Veterans not returned to active duty.  If a veteran's return to active duty temporarily prevents VA from providing a necessary medical examination or taking other action necessary to a proper decision on the claim, VA may suspend or defer action on the claim until the necessary actions can be accomplished [emphasis added].  VA may not deny a claim solely because the Veteran has returned to active duty or solely because the Veteran is temporarily unavailable for a necessary examination due to his or her return to active duty. 

VAOPGCPREC 10-2004.

The Board concludes that, although the VA Form 9, received by the RO on July 31, 2008, did not meet the statutory and regulatory requirements as to a timely filed substantive appeal, the evidence in this case dictates that a waiver of the requirements of 38 C.F.R. § 20.202, per the Court's holding in Percy, should be afforded.  Additionally, and in accordance with VAOPGCPREC 10-2004, the filing of a substantive appeal by the Veteran amounts to an action necessary to render a proper decision as to his claim.  The Board finds that the deadline for the filing of a substantive appeal should be deferred in this case, as VA received his VA Form 9 in July 2008, the same month in which the Veteran returned from his most recent period of active duty.

Although the Board may dismiss any appeal which was not timely filed, see VAOPGCPREC 9-99, resolving the benefit of the doubt in favor of the Veteran, the requirements pertaining to the perfection of a timely appeal for the claim of entitlement to service connection for a lumbar strain are hereby waived.


ORDER

The requirements pertaining to the perfection of a timely appeal for the claim of entitlement to service connection for a lumbar strain are waived; to this extent only the Veteran's appeal is granted.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


